 

Case 2:18-cr-20495-DML-MKM ECF No. 48 filed 04/09/19 PagelD.104 Page 1of6

FILED USC - CLRE De”
2919 BPE © ohST5S
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America,

Plaintiff, Case No. 2:18-20495
Hon. David M. Lawson
Vv. VIO: 18 U.S.C. § 2339B
18 U.S.C, § 924(c)
Ibraheem Izzy Musaibli, 18 U.S.C. § 2339D
aka Abu Shifa Musaibli,

aka Abu ‘Abd Al-Rahman Al-Yemeni,
aka Abu Abdallah Al Yemeni,

aka Abdallah Umar AlI-Salih,

aka Ibraheem ‘Izd ‘Umar Salih Musaibad,

Defendant.

 

FIRST SUPERSEDING INDICTMENT

 

THE GRAND JURY CHARGES:
COUNT ONE

PROVIDING AND ATTEMPTING TO PROVIDE MATERIAL SUPPORT TO
A DESIGNATED FOREIGN TERRORIST ORGANIZATION

In or about April 2015, and continuing through in or about June 2018, in the
Eastern District of Michigan and within the extraterritorial jurisdiction of the
United States, IBRAHEEM IZZY MUSAIBLI, aka ABU SHIFA MUSAIBLI,

aka ABU ‘ABD AL-RAHMAN AL-YEMENI, aka ABU ABDALLAH AL

YEMENI, aka ABDALLAH UMAR AL-SALTH, aka IBRAHEEM ‘IZD ‘UMAR

 
 

Case 2:18-cr-20495-DML-MKM ECF No. 48 filed 04/09/19 PagelD.105 Page 2 of 6

SALIH MUSAIBAD, a United States citizen who last resided in the Eastern
District of Michigan, and who was first indicted in the Eastern District of
Michigan, did knowingly provide and attempt to provide material support and
resources in the form of personnel (namely, himself) and services, to a foreign
terrorist organization, to wit, the Islamic State of lrag and al-Sham (“ISIS”), which,
at all times relevant to this First Superseding Indictment, was designated by the
United States Secretary of State as a foreign terrorist organization, knowing that
ISIS was a designated foreign terrorist organization and that ISIS engages and has
engaged in terrorist activity and terrorism.

(All in violation of Title 18, United States Code, Section 2339B.)

COUNT TWO

CONSPIRACY TO PROVIDE MATERIAL SUPPORT TO A FOREIGN
TERRORIST ORGANIZATION

Beginning in or about October 2015, and continuing through in or about
June 2018, and within the extraterritorial jurisdiction of the United States, the
defendant, IBRAHEEM IZZY MUSAIBLI, aka ABU SHIFA MUSAIBLI,
aka ABU ‘ABD AL-RAHMAN AL-YEMENI, aka ABU ABDALLAH AL
YEMENI, aka ABDALLAH UMAR AL-SALIH, aka IBRAHEEM ‘IZD ‘UMAR
SALIH MUSAIBAD, a United States citizen who last resided in Dearborn,

Michigan, and who was first indicted in the Eastern District of Michigan, did
 

Case 2:18-cr-20495-DML-MKM ECF No. 48 filed 04/09/19 PagelD.106 Page 3of6

knowingly conspire with others to provide material support and resources in the
form of personnel and services, to a foreign terrorist organization, to wit, ISIS,
which, at all times relevant to this First Superseding Indictment, was designated by
the United States Secretary of State as a foreign terrorist organization, knowing
that ISIS was a designated foreign terrorist organization and that ISIS engages and
has engaged in terrorist activity and terrorism.

(All in violation of Title 18, United States Code, Section 2339B.)

COUNT THREE

POSSESSING AND DISCHARGING A FIREARM (MACHINE GUN) IN
FURTHERANCE OF A CRIME OF VIOLENCE

Beginning in or about October 2015, and continuing through in or about
June 2018, the defendant IBRAHEEM IZZY MUSAIBLI, aka ABU SHIFA
MUSAIBLI, aka ABU ‘ABD AL-RAHMAN AL-YEMENI, aka ABU
ABDALLAH AL YEMENI, aka ABDALLAH UMAR AL-SALIH, aka
IBRAHEEM *IZD ‘UMAR SALIH MUSAIBAD, did knowingly and unlawfully
possess a firearm, to wit, a machine gun, and discharge a firearm, in furtherance of
a crime of violence for which he may be prosecuted in a court of the United States,
to wit, providing material support to ISIS, as set forth in Count One of this

Superseding Indictment.

(All in violation of Title 18, United States Code, Section 924(c)(1)(A), (B)(ii).)

 

 
Case 2:18-cr-20495-DML-MKM ECF No. 48 filed 04/09/19 PagelD.107 Page 4of6

COUNT FOUR

RECEIPT OF MILITARY-TYPE TRAINING FROM A FOREIGN TERRORIST
ORGANIZATION (ISIS)

From at least in or about October 2015, through in or about February 2016,
within the extraterritorial jurisdiction of the United States, IBRAHEEM IZZY
MUSAIBLI, aka ABU SHIFA MUSAIBLI, aka ABU ‘ABD AL-RAHMAN AL-
YEMENI, aka ABU ABDALLAH AL YEMENI, aka ABDALLAH UMAR AL-
SALIH, aka IBRAHEEM ‘IZD ‘UMAR SALIH MUSAIBAD, a United States
citizen who last resided in Dearborn, Michigan, and who was first indicted in the
Eastern District of Michigan, did knowingly receive military-type training from

and on behalf of ISIS, which, at all times relevant to this First Superseding
Indictment, was designated by the United States Secretary of State as a foreign

terrorist organization, knowing that ISIS was a designated foreign terrorist
Case 2:18-cr-20495-DML-MKM ECF No. 48 filed 04/09/19 PagelD.108 Page 5of6

organization and that ISIS engages and has engaged in terrorist activity and

terrorism.

(All in violation of Title 18, United States Code, Sections 2339D(a).)

MATTHEW SCHNEIDER.
United States Attorney

s/Cathleen M. Corken

Cathleen M. Corken

Chief, National Security Unit
Assistant United States Attorney
211 W. Fort St., Suite 2001

Detroit, MI 48226
(313) 226-9011

Dated: April 9, 2019

THIS IS A TRUE BILL

s/GRAND JURY FOREPERSON
GRAND JURY FOREPERSON

s/Kevin M. Mulcahy
Kevin M. Mulcahy

Assistant United States Attorney
211 W. Fort St., Suite 2100
Detroit, Michigan 48226
Case 2:18-cr-20495-DML-MKM ECF No. 48 filed 04/09/19 PagelD.109 Page 6 of 6

 

Eastern District of Michigan

 

 

 

 

  

 
   

 

 

 

 

 

ic ac ic Companion Case Number:
von'Ga ie
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned: a!
Ll Yes No ausa’sinitiats: ( (Lc/
=

Case Title: USA v. Ibraheem Izzy Musaibli

 

County where offense occurred : within the extraterritorial jurisdiction of the U.S.

 

Check One: [x]Felony L]Misdemeanor [_]Petty
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number:
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below}.

Superseding Case Information

Superseding to Case No: 18-20495 Judge: David M. Lawson

 

 

[_]Corrects errors; no additional charges or defendants.
[_]invalves, for plea purposes, different charges or adds counts.
Embraces same subject matter but adds the additional defendants or charges below:

 

Defendant name Charges Prior Complaint (if applicable)
lbraheem Izzy Musaibli 18 U.S.C. § 2339B

18 U.S.C. § 924(c)
18 U.S.C. § 2339D

 

 

the above captioned case. ;
4 Le t

Date Cathleen M. Corken
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277

Phone: (313) 226-0206

Fax: (313) 226-4678

: E-Mail address: Cathleen.corken@usdoj.gov
Attorney Bar #:

Please take notice that the below listed Assistant United States Attorney is the attorney of record for

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same

or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
